          Case 1:20-cv-03538-GLR Document 3 Filed 12/07/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND


FEDERAL TRADE COMMISSION,
                                                               1:20-cv-3538
                                                     Case No. ________________
       Plaintiff,

v.

RAGINGBULL.COM, LLC, et al.,

       Defendants.




PLAINTIFF’S NOTICE OF CANDIDATE FOR APPOINTMENT AS RECEIVER
       Plaintiff Federal Trade Commission (“FTC”) respectfully notifies the Court that it has

identified a candidate available for appointment as receiver in the captioned case if the Court

grants the FTC’s request for the appointment of a receiver. The candidate is Peter E. Keith, of

Gallagher, Evelius, and Jones in Baltimore, Maryland.

       Mr. Keith has extensive experience with federal and state receiverships and has

previously served as receiver or as counsel for the receiver in cases filed by the FTC and by the

Securities Commissioner for the State of Maryland. In this District Court, Mr. Keith served as

receiver in the matter FTC v. Midway Industries, LLC, Case No. JKB-14-CV-2312 (D. Md.) and

also in FTC v. Residential Relief Foundation, Inc., Case No. JFM-10-CV-3214 (D. Md.). A

cover letter with attachments describing Mr. Keith’s and his firm’s experience is affixed as

Attachment A. Mr. Keith’s letter also expresses his willingness to work on this matter and

includes information about the hourly rates Mr. Keith and his anticipated team would charge in

connection with this receivership. In addition, Mr. Keith has indicated he is not aware of any

conflict that would preclude him from acting as a receiver in this matter. Should the Court desire

to consider additional options for appointment as temporary receiver, the FTC can provide names

of other highly qualified candidates.
Case 1:20-cv-03538-GLR Document 3 Filed 12/07/20 Page 2 of 3
Case 1:20-cv-03538-GLR Document 3 Filed 12/07/20 Page 3 of 3
